Citation Nr: 9913334	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
sinusitis, involving the frontal and maxillary sinuses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1994.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

Manifestations of the veteran's service-connected chronic 
sinusitis include congestion and discharge, with complaints 
of pressure and pain.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6510 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that the 
veteran's nasal septum was somewhat thick with a left 
maxillary crest spur in 1975.  The airway was narrow, and the 
membranes were inflamed.  There was no suppuration.  It was 
noted that the veteran used nasal sprays intermittently.  The 
diagnoses included vasomotor rhinitis.  The veteran 
complained of sinus congestion for the previous year in 
January 1977.  The impression was questionable allergic 
rhinitis.  In March 1978, the nasal passages were reported as 
very red, with no mucous seen.  The impression was sinusitis.  
In September 1978, the veteran complained of sinus headaches.  
The nasal mucosa was edematous and the adenoid of the right 
nostril was increased.  The diagnosis was chronic sinusitis.  
In October 1979, a clinical entry noted that the veteran had 
nasal stuffiness for many years, needing to breath through 
the mouth.  It was also noted that the veteran had been using 
nasal spray on a daily basis since 1974.  Examination of the 
nose revealed that the mucosas were hyperemic, thick, and 
edematous.  The septum was irregular.  The impression was 
rhinitis medicamentosa, rule out sinusitis.  On a routine 
physical dated in May 1984, the veteran provided a history of 
sinusitis usually in the winter, secondary to dry air.  A 
clinical entry dated in February 1986, reported a 10 year 
history of sinus congestion, and a history of nasal spray 
abuse.  It was noted that the veteran slept with his head 
elevated to relieve congestion.  The diagnosis was chronic 
sinusitis.  X-rays revealed minimal opacification of the 
bilateral frontal sinus.  There was questionable right 
frontal sinusitis and a questionable polyp of the right 
maxilla.  Sinusitis could not be ruled out.  The veteran was 
treated with an antibiotic.  At the veteran's retirement 
examination conducted in December 1993, he reported a history 
of sinusitis; no abnormalities of sinuses were found.  

Subsequent to service discharge, a VA examination conducted 
in May 1994, reported a history of a chronic sinus disorder 
since 1974.  The veteran stated that this was a year round 
problem that was worse in the winter.  He noted that his wife 
reported sleep apnea.  The veteran further complained of his 
eyes hurting, which he associated with his sinus disorder.  
He noted that he used nasal sprays on a daily basis.  The 
examination of the nose and sinuses was negative.  There was 
no tenderness over the sinus area, and no evidence of nasal 
congestion.  X-rays of the sinuses indicated chronic 
sinusitis.  There was mucosal thickening in the frontal and 
maxillary sinuses but no evidence of air-fluid levels or 
polyp, lesions, or bone destruction.  

The veteran testified at a personal hearing before the RO in 
March 1996, that he has nasal congestion which requires the 
daily use of nasal sprays and over-the-counter 
antihistamines.  The veteran noted that he used the nasal 
spray in the morning and when he would blow his nose, he 
would see blood.  He further stated that until he blew his 
nose he would hear "humming" in his ears due to the 
pressure.  He testified that when he blew his nose he would 
get a tingling in his head.  The veteran stated that he had 
missed college classes due to the flu and sinuses.

VA outpatient treatment records reported complaints of 
blocked nose, nosebleed, frontal headaches, eyes itching, and 
voice change.  The diagnosis was vasomotor rhinitis and 
rhinitis medicamentosa.  A VA examination conducted in 
January 1998, reported complaints of nasal congestion, nasal 
dryness, and headaches for the previous 20 years.  The 
veteran reported clotted blood when blowing his nose, but has 
not had active nose bleeds.  It was noted that the veteran 
was addicted to nose spray.  He has not had any acute 
episodes of sinusitis, and has not had sinus surgery or a 
computerized tomography scan of his sinuses.  The veteran 
stated he had a decreased ability to breathe through each 
nostril, but both nostrils were patent.  The veteran 
described pain and pressure infraorbitally and between the 
orbits, indicating involvement of the maxillary and ethmoid 
sinuses.  On examination, the tympanic membranes were clear 
and intact, bilaterally.  The nasal cavities were patent.  
There was some erythema and engorgement of the inferior 
turbinates, that was less than expected due to nasal spray 
use.  There was no purulent drainage and minimal crusting.  
There were no masses or lesions, and lymphadenopathy was not 
found.  The impression was rhinitis medicamentosa and chronic 
sinusitis.  The examiner concluded that the veteran needed to 
stop using nasal sprays.  He further noted that he was unable 
to assess the extent of the veteran's sinusitis until the 
veteran discontinued use of nasal sprays.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1997).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1997); 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, No. 96-947, slip 
op. at 8-9; Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected sinusitis, rather 
than as a disagreement with the original rating award for 
this disorder.  However, the statement of the case and the 
supplemental statement of the cases have provided the veteran 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for the veteran's 
service-connected sinusitis.  In addition, the veteran's 
pleadings herein clearly indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
sinusitis.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected sinusitis were changed 
during the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.97, Diagnostic Codes 6501-6513 (1996), with 38 C.F.R. 
§ 4.97, Diagnostic Codes 6513-6522 (1998).  However, in this 
case, the RO reviewed the veteran's claim under the new 
criteria, and it provided the veteran with the new criteria 
in a October 1998 supplemental statement of the case.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VA O.G.C. 
Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet.App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VA O.G.C. Prec. 
Op. 11-97 at 1; Karnas, 1 Vet.App. at 312-13.  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VA O.G.C. Prec. 
Op. 11-97 at 2.  

The veteran's service-connected sinusitis is currently 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6510.  Under the old 
criteria, a noncompensable evaluation was assigned for 
sinusitis with x-ray manifestations only, symptoms mild or 
occasional.  38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).  
A 10 percent evaluation was assigned for moderate sinusitis, 
with discharge, crusting, or scabbing, and infrequent 
headaches.  Id.  For findings representing severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence, a 30 percent disability rating was warranted.  Id.  

Under the new criteria, a noncompensable evaluation is 
assigned for sinusitis shown by x-ray evidence only.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1998).  A 10 percent 
rating may be assigned for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) of antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  

A review of the medical evidence of record reveals that the 
veteran's service-connected sinusitis is manifested by 
congestion and discharge, with complaints of pressure and 
pain.  Incapacitating episodes of sinusitis have not been 
reported, although the veteran testified that he had missed 
school due to sinuses and the flu.  Tenderness over the 
frontal and maxillary areas has not been shown, and although 
a questionable polyp was indicated in 1986, thereafter, 
polyps have not been found.  Prolonged antibiotic treatments 
have not been shown.  Accordingly, a compensable evaluation 
under the revised criteria has not been shown.  However, 
based upon a review of the entire record, the Board finds 
that the disability picture more nearly approximates the 
criteria required for a 10 percent evaluation under the old 
criteria.  See 38 C.F.R. § 4.7 (1998).  Although minimal 
crusting was shown on the most recent examination, the 
veteran has over a 20 year history of complaints and findings 
due to his chronic sinusitis, which include congestion, 
discharge, pain and pressure.  However, frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence 
representing severe sinusitis has not been shown.  
Accordingly, a 10 percent disability evaluation, but no more, 
is warranted for the veteran's service-connected chronic 
sinusitis.


ORDER

An initial evaluation of 10 percent for chronic sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

